EXHIBIT 21 PARENTS AND SUBSIDIARIES The Company was organized as a partnership in 1867 and incorporated in 1882 under the laws of the State of Connecticut as The Acme Shear Company.The corporate name was changed to Acme United Corporation in 1971. There is no parent of the registrant. Registrant has the following subsidiaries, all of which are wholly owned by the registrant: Name Country of Incorporation Acme United Limited Canada Acme United Europe GmbH Germany Acme United (Asia Pacific) Limited Hong Kong All subsidiaries are active and included in the Company’s consolidated financial statements included in this Form 10-k.
